Title: From George Washington to Brigadier General William Irvine, 10 January 1780
From: Washington, George
To: Irvine, William


          
            Dr Sir
            Morristown 10th Jan. 1780
          
          I have determined in case the present condition of the Ice, & prospect of its continuance will warrant the enterprize, to make an attempt upon the enemy’s quarters & posts on Staten Island.
          As it is next to impossible to communicate my ideas fully, & make proper arrangements of the plan by letter Mr Tilghman

comes to you for this purpose—He is fully possessed of every matter necessary for your information, & of the things necessary for you to do—& with him [you] wi[ll] please to concert measures accordingly. I am Dr Sir Yr Most Obedt S.
          
            Go: Washington
          
        